McLAUTHLIN, Senior Judge
(concurring in part and dissenting in part):
I am in substantial agreement with the lead opinion in all respects but one: I would affirm appellant’s conviction of escape from confinement. The majority detects no “casting off” of any physical restraint in this case — I would find to the contrary. In United States v. Maslanich, 13 M.J. 611 (A.F.C.M.R.1982), pet. denied, 14 M.J. 236, and in United States v. Cornell, 19 M.J. 735 (A.F.C.M.R.1984), we concluded that a prisoner is “physically restrained” as long as that prisoner is in a lawful confinement status. Clearly, this status continues when the prisoner is outside the jailhouse and even when the prisoner is then left alone. According to the Manual’s discussion of the offense, “Confinement is physical restraint imposed under R.C.M. 305,1101, or paragraph 5b, Part V.” (Emphasis added) MCM, Part IV, paragraph 19c(4)(a). The Manual also notes that the “lack of effectiveness of the restraint imposed is immaterial.” MCM, Part IV, paragraph 19e(4)(c).
In Maslanich, we found an escape from confinement when an unattended prisoner walked out of his defense counsel’s office and left the base. Similarly, in Cornell, we affirmed the escape from confinement conviction of an unescorted prisoner who departed the confinement facility with permission to go to the gymnasium, but exited the báse instead. Maslanich is the sole case cited in the Manual’s analysis of the “escape” element of this offense. MCM, App. 21, paragraph 19c(4)(c).
Under the majority’s rationale, an escape from confinement is conditioned upon the quality of the confinement facility or the attentiveness of the escort. This approach illogically labels the fleeing prisoner an escapee if guarded, but innocent if not. In my view, however, “restraint of physical liberty is intrinsic in the status of confinement,” Cornell, 19 M.J. at 736, and any prisoner who throws off that status has escaped confinement in violation of Article 95, UCMJ.